DETAILED ACTION
Claim Objections
Claim 4 objected to because of the following informalities:  claim 4, line 8, “another” appears to be a mistake.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “continuously exposing the series of containers to a burner flame for a first advance distance DA”.  The specification recites “directing the flame continuously to the surface of each container up to a first predetermined advance distance DA.”  Directing the flame continuously to the container is not the same as continuously exposing the containers to a burner flame. For example, in the embodiment in figure 5 and claim 5, the burners are moved forward a distance of d1 and then move backwards a distance of d2. When the burners are moving backwards, the glass container (i.e. container 3) is not continuously exposed to the burner flame, since burner 24B is moved backwards. Nor is container 3 continuously exposed for the whole distance of DA. This can only occur if the burners travels whole distance of DA without pause or going backwards. The flames may be continuously directed, but it does not mean the containers have continuous exposure. 
Claim 1 also recites the sensors continuously measure a speed of the conveyor belt and spacing between the containers. The specification seems to lack support for continuous measurement. If the Examiner has erred in this, please refer to the section where support can be found. 
Claim 1 recites providing a sensor to measure the speed of the conveyor belt and spacing between the containers, and adjusting the speed of the conveyor belt and distance between the containers. The specification recites the sensors relay information back to a controller that is connected via lines 32 and 34 to the movable support structure of the burners.  There is not suggestion of measuring the speed and distance and adjusting the speed and distance. Instead the measurements are used to control the movable support of the burners.
Claim 7 recites “wherein at least movement of the conveyor belt, movement of the support structure, and operation of the burners are automatically controlled.”  The specification does not appear to offer support for automatic control of these specific steps. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the step of adjusting the speed and distance between the containers, in real time, to control positioning of the burners. It is unclear how adjusting a speed of the conveyor belt or a distance between the containers actually control the position of the burners. Put another way, adjusting the speed of the conveyor belt controls the conveyor belt, but does not actually control the burners, as they are two different and separated elements. The burners are not tied to the conveyor belt, but instead mounted on its own support structure that is separate from the conveyor belt. Similarly, adjusting the distance between the containers doesn’t actual control the position of the burners.
Claim 1 recites the limitation "the series of containers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the tracking speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites moving the burners by a first distance, second distance and third distance. It is unclear how these distances are related to the distance DA. Are the in addition to the DA or does DA comprises these distances?
Claim 6 recites the limitation "a predetermined advancing distance DA" in lines 9-10.  It is unclear if this DA is different or the same as the DA in claim 1. If it is the same, it is recommended to change “a” to “the”.
Claim 6 recites adjusting a first set of burners, a second set of burners, and a third set of burners. Are these burners in addition to the series of burners of claim 1 or the same?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia X (CN 102225840, machine translation provided) in view of Knight (2,248,430) and Leidy (EP 0 949 211).  Xia teaches a method for fire polishing glass containers comprising the steps of continuously advancing a row of freshly formed glass containers on a conveyor belt, providing a plurality of burners on a movable support structure (4) located on at least one side of the conveyor belt (page 2 top paragraph), continuously exposing the containers to a burner flame, directing the flame on the surface of each container for an advancing distance along the conveyor belt, to perform polishing of the containers, said burners traveling at the same forward speed of the conveyor belt (page 1 2nd to last paragraph). Xia further teaches moving the burners back to a starting distance once the polishing step of the container has been carried out (page 3 2nd paragraph). However, Xia does not specify adjusting the speed and distance of the containers. Like Xia, Leidy teaches continuously advancing a row of freshly formed glass containers on a conveyor belt . Leidy also teaches measuring a speed of a conveyor belt and spacing between glass containers, using one or more sensors (monitors). Leidy further teaches adjusting the speed of the conveyor belt and distance between the containers in real time to accommodate a phase shift in the conveyor belt ([0007]). Leidy teaches even in steady state operations, conveyor belts can stretch, which changes the linear speed of the belt, and thus must be accounted for. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar monitor or sensor for detecting a conveyor belt speed and spacing between the containers in the process of Xia so as to adjust for a phase shift in the conveyor belt over time, as taught by Leidy. Naturally, since the Xia teaches synchronizing the movement of the burners to the conveying glass containers, by adjusting the conveying belt speed and distance between containers, the positioning of the burners relative to the glass containers is also controlled. 
Knight teaches a method for fire polishing glass containers comprising the steps of continuously advancing a row of freshly formed glass containers on a conveyor belt (col. 2 lines 45-48), providing a plurality of burners on at least one side of the conveyor belt, exposing the containers to a burner flame to fire polish the glass containers (figure 1 col. 5 lines 48-50. Knight further teaches adjusting the speed of the containers when larger size containers are being processed (col. 6 lines 14-22). Knight also teaches adjusting the distance of the containers relative to the burners for better burner positioning, to accommodate containers that have a different diameter (col. 5 lines 9-21).  It is interpreted that any adjustment made to accommodate different size containers is an adjustment made in real time. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the adjustment of the speed and distance of the containers in the process of Xia to also control the position of the burners to accommodate different size containers.
Regarding claim 3, Knight teaches aligning each burner according to the shape of the containers (col. 5 lines 22-35).
Regarding claim 4, Xia teaches arranging burners on opposing sides of the conveyor belt, each on its own movable support structure, along an advancing direction of the conveyor belt, wherein plurality of burners are spaced a distance from each other (figure). Xia also teaches simultaneously moving the pair of support structures via motor 431 (bottom of page 2)
Regarding claim 10, Xia teaches the burners are located at different heights to project heat flow in steps to predetermine areas of the container (“inclined rail”, page 3 2nd paragraph).
Regarding claim 12, Xia teaches turning the burners on only when tracking containers and turning the burners off when waiting and returning to the starting position awaiting for the next batch of glass containers (page 3 2nd paragraph). Although a flame presence sensor is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed flame presence sensors near the burners so as to automate the process of turning the burners on when glass containers are present and off when glass containers are not present. 
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xia X (CN 102225840) in view of Leidy (EP 0 949 211) and Knight (2,248,430) as applied to claim 1 above, and further in view of Lesche (2009/0217707). Xia teaches the burners project heat flow to different areas of the container as the containers move forward on the conveyor for a predetermined distance (page 3 2nd paragraph). However, Xia doesn’t specify a control means.  Lesche teaches a method for polishing glass containers ([0043]) comprising conveying glass containers along a conveyor belt ([0044]), detecting a position of a glass container and directing lasers to project heat flow on the container ([0047]), and polishing its surface ([0045], [0051]). Lesche further teaches controlling the lasers to project heat flow on the container, as they are conveyed, automatically by control means, such as a computer, which is considered a programmable logic controller ([0050], [0054]). Lesche teaches this arrangement provides for precise heating of the desired area of the glass container for polishing in an automatic fashion. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a programmable logic controller, such as a computer, to control the burners in the process of Xia, Leidy, and Knight, so as to control the projected heat flow at desired areas of the container in an automatic manner and possible accommodate containers of different shapes and sizes.
Regarding claim 2, Leidy teaches sensor 42 located on the conveyor belt for sensing the speed of the conveyor belt ([0011]). Lesche further teaches sensors 20 located on at least one side of the conveyor belt that senses the location or position of the glass containers on the conveyor belt, which would naturally provide indications of the distance between containers ([0047]-[0049]).
Response to Arguments
Applicant’s arguments, filed June 9, 2022, with respect to the rejection(s) of claim 1 under Xia and Knight have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leidy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741